PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,596,211			:
Issue Date: December 3, 2013		:
Application No.:13/374,466			:  ON PETITION
Filed: December 29, 2011			:
Attorney Docket No. 13160-2			:

This is a decision on the “Petition to Revive for Unintentional Delay” filed on July 22, 2021, that is being treated as a renewed petition under 37 CFR 1.378(b)1 to reinstate the above-cited patent.

The petition is GRANTED.

The above-identified patent issued on December 3, 2013.  Therefore, the grace period provided by 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on December 3, 2017.2  

The subject renewed petition under 37 CFR 1.1378(b) was filed on July 22, 2021, and is accompanied by a statement which provides additional information showing the entire period of delay in paying the 3.5-year maintenance fee was unintentional.

The 3.5-year maintenance fee of $1,000.00 is accepted along with the petition fee of $1,050.00. The above-identified patent is reinstated, accordingly. 

Questions regarding the maintenance fee due dates and payments must be directed to the 
Maintenance Fee Branch at (571) 272-6500.  Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



















    
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        2 A review of the file record reveals that the one year period in which to pay the 7.5-year maintenance fee has not yet elapsed. The period began on December 3, 2020, and will close on December 3, 2021. Thus, the 7.5-year maintenance fee is not yet delayed and the petition under 37 CFR 1.378(b) relative to the payment of the 7.5-year maintenance is not necessary. The amount of $1,050.00 for the petition fee under 37 CFR 1.17(m) for delayed payment of the 7.5-year maintenance fee and the amount of $1,880.00 remitted for the 7.5-year maintenance fee are refunded as the Office will not make an assumption as to the patentee’s intention relative to the payment of the 7.5-year maintenance fee.  Further, the record demonstrates that amounts remitted for the 7.5-year maintenance fee were remitted on October 27, 2020—before the period in which the 7.5-year maintenance fee opened and could not have been accepted on the date the amounts were paid. Patentee is cautioned that the 7.5-year maintenance fee of $1,880.00 and the surcharge under 37 CFR 1.20(h) of $250.00 for payment of the 7.5-year maintenance fee in the latter six months for the one year window in which to pay the 7.5-year maintenance fee must be paid before midnight on December 3, 2021, to avoid expiration of the patent for failure to pay the 7.5-year maintenance fee.